Citation Nr: 1531737	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to June 1975, to include service in the Republic of Vietnam from December 1966 to December 1967 and from August 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for July 17, 2013 at the RO.  However, the Veteran did not attend the hearing nor did he provide a reason for his failure to attend.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

In November 2014, the Board issued a decision which denied, in pertinent part, the Veteran's claim of entitlement to service connection for hypertension.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Affairs (Court).  In June 2015, the Veteran's representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting to vacate that portion of the Board's November 2014 decision that denied service connection for hypertension, and to remand the matter for further consideration consistent with the Joint Motion.  In a June 2015 Order, the Court granted the parties' Joint Motion.  The Veteran did not appeal the remainder of the Board's November 2014 decision that denied service connection for prostate disability.

In February 2013, the Veteran filed a claim of service connection for acute tenesmus and bloody diarrhea.  This issue was previously denied by a September 2011 rating decision.  Thus, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for acute tenesmus and bloody diarrhea has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is related to his exposure to herbicides (Agent Orange) in Vietnam.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The June 2015 Joint Motion determined that an examination or opinion should be obtained in this case to specifically address whether the Veteran's hypertension was related to his in-service Agent Orange exposure.  To that effect, the parties noted that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  Further, the Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 ... and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

In compliance with the Joint Motion, the Board finds that the foregoing satisfied the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Accordingly, the claim is remanded to provide the Veteran with a medical examination to address that theory of causation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in Tuskegee, Alabama and any associated outpatient clinics dated from November 2009 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine any relationship between the Veteran's currently diagnosed hypertension and service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, or is otherwise related to his military service, to include his exposure to herbicides therein.

In rendering the opinion, the examiner should address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and its findings related to hypertension.  A complete rationale must be provided for the opinion proffered.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

